 HOLMES TRANSPORTATION, INC.Holmes Transportation,Inc. andLeroy C. TealLocal294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Holmes Transportation,Inc.) and LeroyC. Teal.Cases 3-CA-4773 and 3-CB-1813April 26, 1973DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY,AND PENELLOOn January 24, 1973, Administrative Law JudgeThomas F. Maher issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theRespondent Union filed exceptions and supportingbriefs, and the Respondent Employer submitted astatement to serve as exceptions to the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents, Holmes Transportation,Inc.,Watervliet, New York, its officers, agents, suc-cessors, and assigns, and Local 294, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Albany, New York, itsofficers, agents, and representatives, shall take the ac-tion set forth in the Administrative Law Judge's rec-ommended Order.i In adopting the Administrative Law Judge's Decision, we note that heinadvertently referred to 1963 instead of 1969 as the year that Teal unsuccess-fully sought a withdrawalcardfrom the Union,used the term"DiscrepancyCharge"when referring to a delinquency charge, and found that the Respon-dent Union violated Sec. 8(a)(2) instead of Sec 8(b)(2) of theAct However.these minor misstatements do not affect our conclusion hereinIn addition,it is quite clear that Teal's continued employment by Respon-dent Employer was conditioned on payment to the Union of all dues, fines,and assessmentsAs the Unionwould not accept a partial payment, i e .which excluded the $84 reinstatement fee, any tenderby Tealto the Unionof such an amount would have been futile However, there is undisputedtestimony in the record thatTeal did offer to pay $42 back dues and a $5reinstatement fee to the steward,Mosley,whom the Union had designatedto inform Teal of his financial obligations, and thatMosleytold Teal thathe was not permitted to accept less than the total amount253The Respondents have excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's establishedpolicy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderanceof all of the relevant evidence convincesus that theresolutions are incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C.A. 3) We have carefullyexamined therecord and findno basis for reversing his findings.2We accept the Administrative Law Judge's paraphrasing of the holdingin InternationalUnionof OperatingEngineers,Local No.139 (Camosy Con-structionCo, Inc),172 NLRB 173,enfd.on other grounds425 F.2d 17 (C A7)i only asit appliesto the factsof this caseTo the extentthat our findingherein is inconflictwith the decision of theUnited States Court of Appealsfor the Seventh Circuit inCamosy,we respectfully disagree and adhere to ourview until such time as the United States Supreme Court has passed on thematterFurthermore,in agreeing with the Administrative Law Judge that theRespondentEmployer violated Sec.8(a)(3) and(1) of the Act, we do notadopthis rationale insofar asitmay implythat the termsof a union-securityagreementcan expand the statutorylimitations in the secondproviso to Sec.8(a)(3) of the Act uponthe fees which aunion may insist be paid as acondition of membership.3The Respondent Employerseeks modificationof the Orderto limit itsbackpay liability to the period between November 5, 1971, and December15, 1971Althoughrevision of the Order appears unnecessary,we note thatthe Respondents' backpay liabilityterminates December15, in view of theAdministrative Law Judge's finding that on that date Teal was offered fullreinstatement with his formerseniorityand other benefits, following theRespondentUnion's letter of December 10 informing the Respondent Em-ployer thathe was then in good standing.DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Administrative Law Judge: Uponcharges filed by Leroy C. Teal, an Individual, on January31, 1972,against Holmes Transportation,Inc., the Respon-dent Employer herein, and Local 294, International Broth-erhood of Teamsters, Chauffeurs, and Warehousemen andHelpers of America, the Respondent Union herein, the Re-gional Director for Region 3 of the National Labor Rela-tions Board, herein called the Board, issued a consolidatedcomplaint on behalf of the General Counsel of the Boardon March 20, 1972, alleging violations of Sections8(a)(1)and (3)and 8(b)(1)(A) and (2) of the National Labor Rela-tions Act, as amended (29 U.S.C. Sec. 151,et seq.),hereincalled the Act. In duly filed answers, the respective Respon-dents,while admitting certain allegations of the complaint,denied the commission of any unfair labor practice.Pursuant to notice the trial was held before me on May18, August 8, and November 8, 1972, at Albany, New York,where all parties were present, represented, and afforded afull opportunity to be heard.Upon consideration of the briefs submitted, and upon therecord made herein, and specifically upon my observationof witnesses appearing before me(Bishop and Malco, Inc.,159 NLRB 1159, 1161), 1 make the following:FINDINGS OF FACT ANDCONCLUSIONS OF LAWITHE BUSINESS OF THE RESPONDENT EMPLOYERHolmes Transportation, Inc.,Respondent Employerherein,is a Maine corporation with its principal office andplace of business at Framingham, Massachusetts, and an-203 NLRB No. 53 254DECISIONSOF NATIONALLABOR RELATIONS BOARDother place of business in Watervliet, New York, the site ofthe incidents referred to herein. At the aforementionedplaces of business, Respondent Employer is engaged in thebusiness of providing and performing interstate freighttransportation services and related services. During the pastyear, in the course and conduct of its business operations,itperformed such services valuedin excess of$50,000, ofwhich services valued in excess of $50,000 were performedbetween the State of Massachusetts and various other Statesof the UnitedStates.Upon the foregoingand in conformitywith the admissions of the parties, I conclude and find thatthe employeris engaged in commerce within the meaningof Section 2(6) and (7) of the Act.IITHE STATUSOF THE RESPONDENT UNIONIt is admitted by all parties and I accordingly concludeand find that Local 294, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,is a labor organization within the meaning of Sec-tion 2(5) of the Act.IllTHE ALLEGED UNFAIR LABOR PRACTICESA. Facts1.The hiring and termination ofLeroy C. TealLeroy C. Teal entered Respondent Holmes' employ as apart-time mechanic on March 30, 1971. Although Holmesat that time had a contract including union-security provi-sions with Respondent Local 294 covering the shop me-chanics, Teal, previously a member of the Union, did notthen reacquire membership, nor was he required to do so byHolmes.In June 1971, he was given full-time status as a mechanicand continued to work on the night shift, as before. In ashop of three mechanics, Teal ranked third in seniority andcontinued in this position throughout all times relevant tothis proceeding. It is to be noted, moreover, that althoughTeal was not assigned to full-time status until sometime inJune he had, in fact, worked as a part-time employee forweekly periods of 40 hours or more.On November 3, 1971, Teal received the following letter,dated November 1, 1971, under the signature of BusinessAgent Charles A. Bentley:Notice is hereby given to you in accordance with Art.3, Sec. 1, (b) which reads in part: "An employee whohas filed to acquire, or thereafter maintain, member-ship in the Union as herein provided,shall be terminat-ed seventy-two (72) hours after his Employer hasreceived written notice from an authorized representa-tive of the Local Union, certifying that membership hasbeen, and is continuing to be, offered to such employeeon the same basis as all other members and, further,that the employee has had notice and opportunity tomake all dues or initiation fee payments." (It is socertified.)If this Local Union 294 is not in receipt of all dues,fines and assessmentswithin seventy-two (72) hoursafter receipt of this notice demand will be made uponyour Employerto terminateyour employment.A copy of this letter is being sent to your Employer ashis notice of our intent to enforce Art. 3, Sec. 1, (b) ofthe Agreement.On the eveningof November 3, 1971, Teal showed thisletter to Holmes' terminal manager,Vincent DeRenzo.I Un-der date November 1, 1971, however, Local 294 had writtentoHolmes as follows:Notice is hereby given to your Company in accordancewith Article III of the National Master Freight Agree-ment that you terminate the employment of Leroy C.Teal within seventy-two hours after receipt of this no-tice.The reason for this action is the failure, upon due de-mand being made,on the aforementioned employee totender the periodic dues required as a condition ofemployment under Article III.This man is not to be rehired until you receive writtennotice from this Local Union 294 that he has tenderedhis dues and is in good standing with this Local Union294.Very truly yours,/s/ Charles BentleyCertified:513794Business AgentThis letter was in DeRenzo's possession when Teal spoke tohim on November23. Teal,telling DeRenzo that he wouldnot pay a fine or. reinstatement fee but only his back dues,did not continue in Holmes' employ after November 5,1971. In this respect it is to be noted that DeRenzo insistedin his testimony that Teal was not terminated but that, byrefusing as a matter of principle to settle his accounts withthe Union,he had in fact terminated himself.On the sameday, however,a representative of the Union called DeRenzoand told him that Teal was not to be put to work.The factis, however,that as a consequence of this transaction Teal'semployment ceased.2.Teal's difficulties with the UnionThe termination of Teal on November 5, in whateverform it actually took,was the culmination of a longstandingdispute over moneys allegedly due the Union.Teal previously worked as a mechanic for Detroit SupplyCo., where he was a member of Local 294. Upon his termi-nation there in early 1963, he sought unsuccessfully to se-curea withdrawal card from the Union. According to Teal,he asked the Union's steward, Duma, to obtain a withdraw-al card for him. Duma gave him what appears to have been1Although the letter indicates thata copywas sent to Holmes. DeRenzocrediblytestified that it had never beenreceived by him HOLMES TRANSPORTATION, INC.255a blank card form which was to be filled out and submittedto the union headquarters for approval. Teal claims to havefilled it in and returned it to Duma with $1 to cover thetransaction. He received nothing in return.After leaving Detroit Supply, Teal was self-employed forperiods of time and also worked as a mechanic in the autorepair shop of a friend. He paid no dues to Local 294 duringthis time, and his membership did not become critical untilhe came to Holmes in 1971.Upon his return to Holmes andhis assignmentto full timeemployment in June 1971, Teal claims that he sought tostraighten out his affairs with the Union. Thus he testifiedto repeated conversations with Union Steward Mosely andtoMosely's frequent efforts to communicate with unionheadquarters to straighten out Teal's status. It was not untilOctober, however, that Teal claims to have obtained a de-finitive answer from Mosely as to what was required of himto become reinstated in the Union?The precise nature of the money claimed from Teal by theUnion is to be gleaned from the exhibits in the record anda synthesis of relevant testimony of Teal, a witness for theGeneral Counsel, and Business Agent Bentley, a witness forthe Respondent Union. Although, for reasons stated here-after, I have strong reservations as to the testimony of thesewitnesses, I am able in this particular area to piece togetherthe complete transaction. Thus, to achievereinstatementinto the Union and preserve his employment status withHolmes, Teal was required to pay to the Union, and onNovember 29 did pay to the Union, $141, distributed asfollows, according to Bentley:$99-Reinstatement fee$42-Back dues from June 1 through November 30The $99 was further broken down by Bentley, as follows:$5-Unpaid 1969 Death Benefit Fee$10-Delinquency Charge$84-Reinstatement FeeIn addition to the foregoing, Teal was also charged and paid$5; this was described by Bentley as the current 1971 deathbenefit charge. This amounted to a total payment of $146on November 29.Teal's objections to the charges imposed upon him fo-cused on the $84 reinstatement fee. This he refused to pay.He was always agreeable to paying the balance claimed,including the $10 delinquency charge which Bentley inter-changeably referred to as a charge, and again as a fine. But,as it is the nature of the $84 reinstatement fee that is theessence of this case, further analysis of the record informa-tion concerning it is therefore in order.Bentley consistently denied that the reinstatement fee wasa fine or that it was related to dues. He did, however, de-scribe themanner inwhich the fee was imposed. Thus ininstances where a member has been out of the Union with-out a withdrawal card for more than 3 months and less thana year $7 per month was charged, this being the equivalentof the monthly dues imposed upon members generally. Butin instances where men have been out of the Union for over2Teal's testimonyin this respect iscorroborated by Business AgentCharlesBentley. Bentley,however, doesnot fix the date upon which theinformation was given except to statethat Tealhad been billed frequentlysince June 1971.a year without a withdrawal card the reinstatement fee is$99. Thus Teal's case comports with union practice as illus-trated by its own records, the $99 being broken down byBentley to include $5 death benefit fee, $10 delinquencycharge,and the$84 reinstatement fee. Significantly,this $84reinstatement fee charged Teal, and by Bentley's own ad-mission charged other members similarly situated, may becomputed arithmetically as divisible by $7, the monthlydues, to arrive at what appears to be the 12-month paymentof dues. Bentley, however, vigorously denies that there isany relationship between the standard$84 reinstatement feeto a full year of back dues.Ido not credit Bentley generally as a witness,3havingobserved him at the hearing and also having had an oppor-tunity to review his testimony which I find to be self-contra-dictoryandconfusing in several significant areas.Illustrative of this was his testimony when confronted withhis pretrial affidavit. His effort at this point to correct earliertestimony gives me little assurance of his veracity on thispoint. Similarly, his confusing account of the moneys alleg-edly due from Teal and eventually paid by Teal stronglysuggest an effort to confuse the facts. I accordingly relyupon Bentley's testimony in these areas only to the extentthat it reflects established facts such as the amount of duescharged by the Union, union practices peculiarly within hisknowledge, and insofar as his testimony sheds light uponthe supporting documents in the record.In summary with respect to the fees charged, and con-trary to Bentley's denial, I find it reasonable to concludethat inasmuch as the short-term discrepancy charge is ad-mittedly geared to monthly dues then the delinquencycharge for individuals who have been out of the Union forlonger periods is likewise based upon dues;namely a fullyear's dues of $84, the figure being the multiple of $7 duesfor each of the first 12 months.3.Teal's return to employmentUpon his payment of $146 4 to the Union on or aboutNovember 29, 1971, the Union notified Holmes that Tealwas a member in good standing. Whereupon, upon Termi-nal Manager DeRenzo's credited testimony, Holmes on De-cember 15 asked Teal to return to work, and then on severalsubsequent occasions offered him a job on the same mid-night shift he had been on, at the same rate, and in the sameseniority position, third, he had previously held. Teal neverreturned to work.B. Analysis and ConclusionsQuite apart from whether the $99 charge imposed uponTeal was orwas not a fine,or whether or not Teal or hisemployer knew it to be a fine, or whether or not the Union3While itis true that I have in some instances relied upon Bentley'stestimony.Ido so upon the well-established evidentiary rule that it is notuncommon"to believe some and not all" of a witness'testimony.N.L R BvUniversal Camera Corp,179 F.2d 749, 754 (C A 2).4I find it unnecessary to resolve the discrepancy in the record between$146 paid, according to synthesis of all the testimony, and a check from Tealto the Union, also in the record, in the amount of $150.Further investigationat this point would serveonly to confusethe issue and, perhaps,impugn theUnion's bookkeeping efficiency, all to no useful purpose. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDintended it to be a fine, the basic issue rests upon the settledlaw that a union's demand for payment of back dues whicharose during a period when there was no obligation to main-tain membership cannot be lawfully imposed as a conditionof emloyment, even under a valid union-security agree-ment.' It is clearly understood that during the period be-tween his termination at Detroit Supply in 1969 and hisfull-time employment by Holmes in June 1972 Teal, unem-ployed and self-employed during that period, was notobliged to maintain membership in the Union. He was onlyobliged to acquire and maintain his union membershipupon assuming full-time status with Holmes, and then pur-suant to the Union's security provision in the contract thenin force between Holmes and the Union.The fees required to be paid by Teal as a condition of hisreacquisition of union membership and reinstatement to hisjob under the union-security provisions of the contact weredescribed as a reinstatement fee, encompassing the $99charged him. Union Representative Bentley provided thebreakdown of this in his testimony: a $10 delinquencycharge, a $5 death benefit charge, plus an $84 reinstatementcharge. As previously noted this breakdown of charges issignificant for it demonstrates that the $84 reinstatementcharge, when divided by 12, corresponds to the regularmonthly dues; in total, 12 months' dues. To establish thisasmore than a coincidenceisBusinessAgent Bentley'stestimony that in instances where individuals have been outof the Union for less than 12 months and more than 3 thereinstatement fee is computed in multiples of the monthlydues, $7. Upon this I have already concluded and found(supra)that the applicablereinstatementfee is geared tomonth dues. This is a system proscribed by holdings of theBoard.Nor is it ofsignificancethat the Respondent Union insiststhe obligations charged to Teal were nota fine.?For, toparaphrase the Board's holding in a case factually similar tothe instant one(InternationalUnion of Operating Engineers,Local No. 139 (Camosy Construction Co., Inc.),172 NLRB173) merely because the Union used the term "reinstate-ment fee" rather than "dues" when making its demandsupon Teal does not warrant a finding by me at odds withthe one I have made, namely that it was in fact a fine.Insofar as the Respondent Employer is concerned, it isclear that in the Union's letter to the employer dated No-vember 1, 1971, mention was made only of outstandingdues, and the term "fines" was not used. Itwasused in theUnion's letter to Teal and Teal admits to having shown thisletter to the Holmes station manager, DeRenzo; and De-Renzo testified that Teal "probably said `fine."' And, whenquestioned further, DeRenzo testified that Teal told him heS Local 545,InternationalUnion of OperatingEngineers(JosephSaranceno& Sons),161 NLRB1114;Spector Freight System Inc,123 NLRB 43, enfd273 F.2d 272 (C.A. 8), cert.denied362 U.S 962;Local 153 InternationalUnion,UA W (RichardStacker),99 N LRB1419;Ferro Stamping and Manu-facturing Co,93 NLRB 14596 InternationalUnion of OperatingEngineers,Local No 139 (T J ButtersConstruction),198 NLRB No 167;Murphy's Motor Freight, Inc.,113 NLRB524, enfd 231 F.2d 654 (C A. 3)7 1 am aware,of course,that in its letter to the RespondentEmployer theobligation was not referred to by the Union as a fine This item, as it refersto the Respondent Employer's culpability,will he considered hereafterwould pay his back dues (dues owed the Union since hisfull-time employment at Holmes), but he would not pay afine or reinstatement fee. From the foregoing, it is clear thatDeRenzo, a responsible official of the Employer, was fullyaware that the payment of a fine was required. Such beingthe case, it is obvious that if the Union's imposition of thefine is proscribed then the Employer's knowing implemen-tation of procedures to collect the fine would be no lessobjectionable.Having found as I have that the imposition of a reinstate-ment fee, be it termed a fine or not, constituted here ademand for the payment of back dues which arose duringthe period when there was no obligation on Teal's part tomaintain his membership in the Union, it follows that theUnion has imposed an unlawful condition of employment,even under a valid union-security agreement such as wehave here .8 In this respect, 1 accordingly conclude and findthat the Respondent Union has thereby violated Section8(b)(I)(A) of the Act. By seeking to enforce the payment ofthis obligation by demanding that Holmes discharge Tealunder the terms of the Union's security agreement and bysecuring that discharge, the Union thereby caused Holmesto discriminate against Teal. By this, I conclude and find,the Respondent Union has violated Section 8(a)(2) of theAct.Knowing as it did that a fine was being imposed uponTeal, more is to be expected of the Employer than a simplewashing of hands and issuing of a discharge notice. Tealraised substantial objection to the obligations being im-posed upon him by the Union and he conveyed these objec-tions to his employer. But pursuant to the RespondentUnion's demand, based upon a specific provision of theunion-security agreement, Holmes terminated Teal. Cer-tainly Holmes was to be expected to know and understandthe contract to which it was a party, and this would includearticle III cited by the Union in its demand for Teal's termi-nation. The pertinent part of article III reads as follows,even as it was quoted in the Union's letter of November 1,1972, to Teal, which was shown to Manager DeRenzo:An employee who has failed to acquire, or thereaftermaintain, membership in the Union as herein provided,shall be terminated seventy-two (72) hours after hisEmployer has received written notice from an author-ized representative of the Local Unit, certifying thatmembership has been, and is continuing to be, offeredto such employee on the same basis as all other mem-bers and, further, that the employee has had notice andopportunity to make alldues or initiation fee payments.[Emphasis supplied.]This provision to which Holmes was signatory mentionsonly dues or initiation fees, and nowhere else does the agree-ment include any other condition. Respondent Holmes,knowing at the time that more than this was being requiredof Teal in order that he be reinstated, cannot now be heardto claim that it is blameless. On the contrary, its responsibleagent, DeRenzo, knew of the fine requirement and must bepresumed to have known the limitations established by theunion-security agreement under which the Union and the8InternationalUnion of Operating Engineers, Local No 139 (T J ButtersConstruction), supra HOLMES TRANSPORTATION, INC.257Employer operated. When, in Respondent's behalf, he ac-ceded to the Union's request and terminated Teal he did sowith the full knowledge that something over and above therequirements of thisunion-securityagreementand of theprovisions of Section 8(a)(3) of the Act 9 was being requiredof Teal. Upon consideration of these factsand circumstanc-es,Iaccordingly conclude and find that RespondentHolmes has thereby violated Section 8(3) of the Act and,inasmuch as such conduct clearly interferes with,restrains,and coerces Teal in theexerciseof rights guaranteed bySection 7 of the Act, I further conclude and find that Re-spondent Holmes has thereby violated Section 8(a)(1) of theAct.IV THE EFFECT OF THE UNFAIR LABORPRACTICES ON COMMERCEThe activities of Respondents set forthin section III,above, occurring in connection with the RespondentEmployer's operations, described in section 1, above, havea close, intimate, and substantial relationship to trade, traf-fic, and commerce over several States and tend to lead tolabor disputes threatening and obstructing commerce andthe free flow of commerce.V THE REMEDYHaving found that Respondents herein have violated theAct, I shall recommend that each cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act. Because it has been established asamatter of administrative record that the RespondentUnion appears to have demonstrated a propensity for vio-lating the Act, I shall recommend that it be ordered to ceaseand desist from violating the Act in any othermanner.Affirmatively I shall recommend that the Respondents,jointly and severally, make whole Leroy C. Teal for thereinstatement fees unlawfully charged him by the Respon-dent Union and for any loss of pay incurred by him asconsequence of the discrimination against him, with interestat 6 percent per annum.10 I shall also recommend the post-ing of appropriate notices by both Respondents, and withrespect to the Respondent Union I shall recommend, uponconsideration of the findings of the Board and the decisionof the United States Circuit Court of Appeals for the SecondCircuit concerning this Union inN.L.R.B. v. Local 294,International Brotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America (August Bohl ConstructionCo.),470 F. 2d 57 (C.A. 2), enfg. 193 NLRB 920, that copiesof such notice be immediately mailed to each member of9toThe applicable portion of Sec 8(a)(3) reads as follows"Provided further,that no employer shall justify any discriminationagainst anemployeefor nonmembership in a labor organization(A) if he has reasonablegrounds for believing that such membership was not available to theemployee on the same terms and conditions generally applicable toother employees, or (B) if he has reasonable grounds for believing thatmembership was denied or terminatedfor reasons other than the failureof the employee to tender the periodic dues and initiation fees uniform!,required as a condition of acquiring or retaining membership[Emphasissupplied ["iris Plumbing & Heating Co,138 NLRB 716Respondent Union in good standing.Uponthe foregoing findings of fact,conclusions of lawand the entire record,pursuant to Section 10(c) of the Act,Ihereby issue the following recommended:ORDER 11A. Respondent, Holmes Transportation, Inc., Waterv-liet,New York, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Terminating and refusing and failing to reinstate anyemployee at the request of Local 294, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other local labor organization exceptpursuant to the terms of a valid union-security provision forfailure to pay periodic dues and initiation fees as providedfor by Section 8(a)(3) of the National Labor Relations Act.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which it isdeemed will effectuate the policies of the Act:(a) Jointly and severally with the Respondent Unionmake whole Leroy C. Teal, with interest at 6 percent perannum, for anyloss of incomesuffered as a result of dis-criminationagainst him.(b) Post at its Watervliet, New York, terminal the at-tached notice marked "Appendix A." 12 Copies of said no-tice, to be provided by the Regional Director for Region 3,shall, after being duly signed by the Respondent Employer,be posted immediately upon receipt thereof in conspicuousplaces, and be maintained for a period of 60 consecutivedays. Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced or covered by any othermaterials.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Order, what stepsRespondent Employer has taken to comply herewith.B.Respondent, Local 294, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, its officers,agents,and representatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Holmes Transporta-tion, Inc., or any other employer to discriminateagainstLeroy C. Teal, or any other employee, contrary to the re-quirements of Section 8(a)(3) of the National Labor Rela-tions Act.(b) In any othermanner restrainingor coercing employ-ees in the exercise of their rights guaranteed in Section 7 ofthe Act.ii In the event no exceptions are filed asprovided bySec 10246 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order hereinshall, asprovidedin Sec. 102.48of the Rules and Regulations,be adoptedby the Board and become itsfindings, conclusions, and Order,and all objections thereto shall be deemedwaived for all purposes12 In the event that the Board'sOrder is enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read "Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational LaborRelationsBoard." 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action whichitisDatedBydeemed will effectuate the policies of the Act:(a) Jointly and severally with Respondent HolmesTransportation, Inc., make whole Leroy C. Teal, with inter-est at 6 percent per annum, for any loss of income sufferedas a result of the discrimination against him.(b) Post in Respondent Union's business offices andmeeting halls copies of the attached notice marked "Appen-dix B." 13 Copies of said notice, to be provided by the Re-gional Director for Region 3 shall, after being duly signedby an authorized representative of the Respondent Union,be posted by said Respondent immediately upon receiptthereof and be maintained for a period of 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondent Union to ensurethat said notices are not altered, defaced, or covered by anyother material; and a copy of said notice shall be immedi-ately mailed to each member in good standing of the Re-spondent Union.(c)Mail to the Regional Director for Region 3 signedcopies of the attached notice marked "Appendix B" forposting at the premises of Holmes Transportation,Inc., inplaces where notices to its employees are customarily post-ed, said company being willing.(d)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps Re-spondent Union has taken to comply herewith.13 See In 12,supraAPPENDIX ANOTICE TOEMP' OYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILLNOT terminate or refuse and fail to reinstateany employee at the request of Local 294,InternationalBrotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, or any other labor orga-nization,except pursuant to the terms of a validunion-security agreement and then onlyfor the failureto pay periodic dues and initiationfees, as provided forby the National Labor Relations Act.WE WILL, jointly and severally with Local 294, makewhole Leroy C. Teal for any loss of income suffered byhim as the result of discriminationagainst him, withinterestat 6 percent per annum.WE WILL NOT, in any like or relatedmanner, interferewith,restrain,or coerce our employeesin the exerciseof the rights guaranteed them by law.HOLMES TRANSPORTATION, INC(Employer)(Representative)(Title)This is an official noticeand must notbe defaced byanyone.This noticemust remainposted for 60 consecutive daysfromthe date ofposting andmust not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis noticeor compliance with its provisions may be direct-ed to the Board's Office, I Ith Floor, StandardBuilding, 112State Street,Albany, New York 12207, Telephone 518-472-2215.APPENDIX BNOTICETO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause HolmesTransportation, Inc., or any other employer, to dis-criminateagainst Leroy C. Teal or any other employeeor applicant for employment in violation of Section8(a)(3) of the National Labor Relations Act.WE WILL NOT in any other manner restrain or coerceemployees in the exercise of the rightsguaranteed inSection 7 of the Act.WE WILL, jointly and severally with Holmes Trans-portation, Inc., make Leroy C. Teal whole for any lossof earningshe may have suffered because of the discri-mination against him.DatedByLOCAL294,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERSOF AMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 11th Floor, Standard Building, 112State Street, Albany, New York 12207, Telephone 518-472-2215.